Citation Nr: 1453418	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-02 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an effective date prior to November 21, 1997, for the assignment of a 100 percent rating for schizoaffective disorder. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans




INTRODUCTION

The Veteran served on active duty from March 1989 to December 1993. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision which denied the benefits sought on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his January 2012 VA Form 9, the Veteran requested a Board hearing in Washington, D.C.  He later clarified this request in a November 2014 informal hearing presentation in which he indicated he wanted a Travel Board hearing.  On remand, this hearing should be scheduled. 38 C.F.R. § 20.700.

Accordingly, the case is REMANDED for the following action:

The RO shall schedule Travel Board hearing as requested before a Veterans Law Judge at the earliest available opportunity, in accordance with applicable procedures, and notify the Veteran of the date and time thereof. If he wishes to withdraw the request for the hearing, that should be done by written document submitted to the RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



